Pfeifer, J.,
dissenting.
{¶ 45} The majority’s decision not unreasonably concludes that the insurance policy in this case legally excluded vehicles “[djesigned for use mainly off public roads while not on public roads.” Their conclusion, however, rests on a leap of illogic: that “off-highway motorcycles” are not motor vehicles. No sentient person in the state believes that. Moreover, I am concerned that the decision would also allow a policy to disallow UM coverage even when a motor vehicle designed for off-road use is used on public roads, private roads, or other public space, such as a parking lot. That is contrary to the intent of the General Assembly. See Delli Bovi v. Pacific Indemn. Co. (1999), 85 Ohio St.3d 343, 345, 708 N.E.2d 693.
Tucker, Ellis & West, L.L.P., Irene C. Keyse-Walker, and Susan M. Audey; Koeth, Rice & Leo Co., L.P.A., and Ann E. Leo, for appellant.
Reminger & Reminger, L.P.A., and Clifford C. Masch, for appellees.
{¶ 46} Since R.C. 3937.18 was amended by 1997 Am.Sub.H.B. No. 261, it has been amended three times, most recently by 2001 Am.Sub.S.B. No. 97, which entirely rewrote it. Thus, this case and the issue before us would be moot under current law. Accordingly, the decision announced today affects a very small number of cases, perhaps no more than the family before us, and certainly not enough to qualify as a “case[ ] of public or great general interest.” Section 2(B)(2)(e), Article IV of the Ohio Constitution. Because this appeal involves nothing more than error correction, it should be dismissed as having been improvidently allowed. I dissent.